Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 24, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161238-9(135)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  GREAT LAKES CAPITAL FUND FOR                                                                         Elizabeth T. Clement
  HOUSING LIMITED PARTNERSHIP XII,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices
                                                                    SC: 161238, 161239
  v                                                                 COA: 349763; 349931
                                                                    Saginaw CC: 18-035570-CB
  ERWIN COMPANIES, LLC,
           Defendant-Appellee,
  and
  STACY ERWIN OAKES,
             Defendant-Appellant.
  _______________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to waive the filing
  fees is GRANTED as to this case only.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 24, 2020

                                                                               Clerk